Exhibit 10.3


TENTH SUPPLEMENTAL INDENTURE
This Tenth Supplemental Indenture (this “Supplemental Indenture”), dated as of
December 12, 2017, is by and among Energy Transfer Partners, L.P., a Delaware
limited partnership, as successor entity under the Indenture referred to below
(the “Partnership”), Regency Energy Finance Corp., a Delaware corporation
(“Regency Finance”) Sunoco Logistics Partners Operations L.P., a Delaware
limited partnership (the “SXL Guarantor”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”).
WITNESSETH
WHEREAS, the Partnership is the sole member of Sunoco Logistics Partners GP LLC,
a Delaware limited liability company and general partner of the SXL Guarantor;
WHEREAS, the Partnership is party to that certain (i) Credit Agreement dated as
of December 1, 2017 among the Partnership, Wells Fargo Bank, National
Association, as administrative agent, the other lenders party thereto and the
other parties named therein (the “Revolving Credit Agreement”) and (ii) 364-Day
Credit Agreement dated as of December 1, 2017 among the Partnership, Wells Fargo
Bank, National Association, as administrative agent, the other lenders party
thereto and the other parties named therein (the “364-Day Credit Agreement” and,
together with the Revolving Credit Agreement, the “Credit Agreements”);
WHEREAS, the SXL Guarantor has entered into the following guarantees (the
“Credit Agreement Guarantees”): (i) Guaranty, dated as of December 1, 2017 by
and among the SXL Guarantor, the Partnership and Wells Fargo Bank, National
Association, as administrative agent, pursuant to which the SXL Guarantor has
guaranteed the obligations of the Partnership under the Revolving Credit
Agreement, and (ii) Guaranty, dated as of December 1, 2017 by and among the SXL
Guarantor, the Partnership and Wells Fargo Bank, National Association, as
administrative agent, pursuant to which the SXL Guarantor has guaranteed the
obligations of the Partnership under the 364-Day Credit Agreement;
WHEREAS, Regency Energy Partners LP a Delaware limited partnership and Regency
Finance (as original issuers), the guarantors party thereto and the Trustee
entered into an Indenture, dated as of April 30, 2013 (as amended, supplemented
or otherwise modified to date, the “Indenture”);
WHEREAS, Section 9.01(4) of the Indenture provides that, without the consent of
any Holders, the Indenture may be amended to make any change that would provide
any additional rights of benefits to the Holders of the Notes or that does not
adversely affect the legal rights thereunder of any such Holder;
WHEREAS, so long as the SXL Guarantor guarantees the obligations of the
Partnership under the Credit Agreements, the SXL Guarantor desires to fully and
unconditionally guarantee all payment obligations of the Partnership and Regency
Finance with respect to the Notes on the terms set forth herein;


1



--------------------------------------------------------------------------------




WHEREAS, the Partnership, Regency Finance and the SXL Guarantor desire and have
requested the Trustee to join in entering into this Supplemental Indenture;
WHEREAS, the Partnership, Regency Finance and the SXL Guarantor have delivered
to the Trustee an Officers’ Certificate and an Opinion of Counsel, each stating
that (i) this Supplemental Indenture compiles with the Indenture, (ii) all
conditions precedent provided in the Indenture relating to the execution and
delivery of this Supplemental Indenture have been complied with and (iii) the
execution of this Supplemental Indenture is authorized or permitted by the
Indenture;
WHEREAS, the Partnership, Regency Finance and the SXL Guarantor have been
authorized by Board Resolutions or equivalent partnership or corporate action to
enter into this Supplemental Indenture;
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture; and
WHEREAS, all conditions necessary to authorize the execution and delivery of
this Supplemental Indenture by the Partnership, Regency Finance and the SXL
Guarantor to make this Supplemental Indenture valid and binding on the
Partnership, Regency Finance and the SXL Guarantor, as applicable, have been
complied with or have been done or performed.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Partnership, Regency Finance, the SXL Guarantor and the
Trustee mutually covenant and agree for the equal and ratable benefit of the
Holders of the Notes as follows:
ARTICLE ONE
REPRESENTATIONS AND WARRANTIES OF THE SXL GUARANTOR


The SXL Guarantor represents and warrants to the Trustee as follows
Section 1.01. GOOD STANDING. It is a limited partnership duly formed, validly
existing and in good standing under the laws of the state of its formation as
set forth in the preamble hereto.
Section 1.02. AUTHORIZATION. The execution, delivery and performance by it of
this Supplemental Indenture have been authorized and approved by all necessary
limited partnership action on its part.
ARTICLE TWO
THE GUARANTEE


Section 2.01. GUARANTEE. The SXL Guarantor hereby agrees to fully and
unconditionally guarantee the full and punctual payment (whether at maturity,
upon acceleration, upon redemption or otherwise) of the principal of (and
premium, if any) and interest on, and all other amounts payable under each
series of the Outstanding Notes and the full and punctual payment of all other
amounts payable by the Partnership and Regency Finance to the Holders of each
series of the Outstanding


2







--------------------------------------------------------------------------------




Notes under the Indenture (the “SXL Guarantee”). Upon the failure by the
Partnership and Regency Finance to fully and punctually pay any such amount, the
SXL Guarantor shall forthwith and on demand pay the amount not so paid at the
place and in the manner specified in the Indenture.
Section 2.02. GUARANTEE UNCONDITIONAL. The SXL Guarantee shall be unconditional
and absolute and, without limiting the generality of the foregoing, shall not be
release, discharged or otherwise affected by:
a)
any extension, renewal, settlement, compromise, waiver or release in respect of
any obligation of the Partnership and Regency Finance under the Indenture or the
Outstanding Notes, by operation of law or otherwise;



b)
any modification or amendment of, or supplement to, the Indenture or the
Outstanding Notes (other than a modification, amendment or supplement effected
in accordance with the terms of the Indenture that expressly releases,
discharges or otherwise affects the SXL Guarantee);



c)
any change in the corporate existence, structure or ownership of the Partnership
and Regency Finance, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Partnership and Regency Finance or their
respective assets or any resulting release or discharge of any obligation of the
Partnership and Regency Finance contained in the Indenture or the Outstanding
Notes;



d)
the existence of any claim, set-off or other right that the SXL Guarantor may
have at any time against the Partnership and Regency Finance, the Trustee or any
other Person, whether in connection with the Indenture or an unrelated
transaction, provided that nothing herein prevents the assertion of any such
claim by separate suit or compulsory counterclaim;



e)
any invalidity, irregularity or unenforceability relating to, or against the
Partnership and Regency Finance for any reason of, the Indenture or the
Outstanding Notes, or any provision of applicable law or regulation purporting
to prohibit the payment by the Partnership and Regency Finance of the principal
of or interest on the Outstanding Notes or any other amount payable by the
Partnership and Regency Finance under the Indenture; or



f)
any other act or omission to act or delay of any kind by the Partnership and
Regency Finance, the Trustee or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 2.02, constitute
a legal or equitable discharge of or defense to the SXL Guarantor’s obligations
hereunder (other than an act contemplated by the parenthetical in Section
2.02(b) above).



Section 2.03. DISCHARGE ONLY UPON PAYMENT IN FULL; REINSTATEMENT IN CERTAIN
CIRCUMSTANCES. Subject to Section 2.08, the SXL Guarantee shall remain in full
force and effect until the principal of (and premium, if any) and interest on,
and all other amounts


3







--------------------------------------------------------------------------------




payable under, the Outstanding Notes, and all other amounts payable by the
Partnership and Regency Finance to the Holders of the Outstanding Notes under
the Indenture have been paid in full. If at any time any payment of the
principal of (or premium, if any) or interest on, or any other amounts payable
under, the Outstanding Notes or any other amount payable by the Partnership or
Regency Finance to the Holders of the Outstanding Notes under the Indenture is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Partnership or Regency Finance or otherwise,
the SXL Guarantee with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.
Section 2.04. WAIVER BY THE GUARANTOR. The SXL Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against the Partnership or Regency Finance or any other Person.
Section 2.05. SUBROGATION. The SXL Guarantor agrees that, until the indefeasible
payment and satisfaction in full in cash of all applicable obligations under the
Outstanding Notes, the SXL Guarantee and the Indenture with respect to the
Outstanding Notes, the SXL Guarantor shall waive any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of the SXL Guarantee, whether by subrogation or otherwise,
against the Partnership and Regency Finance.
Section 2.06. STAY OF ACCELERATION. If acceleration of the time for payment of
any amount payable by the Partnership and Regency Finance to the Holders of the
Outstanding Notes under the Indenture or the Outstanding Notes is stayed upon
the insolvency, bankruptcy or reorganization of the Partnership and Regency
Finance, all such amounts otherwise subject to acceleration under the terms of
the Indenture are nonetheless payable by the SXL Guarantor hereunder forthwith
on demand by the Trustee or the Holders of the Outstanding Notes.
Section 2.07. NOTATION OF GUARANTEE NOT REQUIRED. The SXL Guarantor acknowledges
that the SXL Guarantee shall remain in full force and effect notwithstanding the
absence on any Outstanding Note of a notation relating to the SXL Guarantee.
Section 2.08. RELEASE OF GUARANTOR. The SXL Guarantor’s obligations under the
SXL Guarantee shall terminate (a) upon satisfaction and discharge of the
Indenture pursuant to Article 11 of the Indenture, (b) upon Legal Defeasance or
Covenant Defeasance pursuant to Article 8 of the Indenture or (c) on the date on
which the SXL Guarantor becomes a co-obligor of the obligations of the
Partnership and Regency Finance with respect to the Outstanding Notes. Upon
delivery by the Partnership and Regency Finance to the Trustee of an Officers’
Certificate and an Opinion of Counsel to the foregoing effect, the Trustee shall
execute any documents reasonably required in order to evidence the release of
the SXL Guarantor from its obligations under the SXL Guarantee.
Section 2.09. BENEFITS ACKNOWLEDGED. The SXL Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by the Indenture and that the guarantee and waivers made by the SXL
Guarantor pursuant to the SXL Guarantee are knowingly made in contemplation of
such benefits.


4







--------------------------------------------------------------------------------






ARTICLE THREE
AMENDMENT OF INDENTURE


With respect to the Outstanding Notes, Section 1.01 of the Indenture is hereby
amended by inserting or restating, as the case may be, each of the following
defined terms in the appropriate alphabetical position:
“SXL Guarantee” has the meaning given to such term in Section 2.01 to the Tenth
Supplemental Indenture hereto, dated as of December 12, 2017.
“SXL Guarantor” means Sunoco Logistics Partners Operations L.P., but only for so
long as Sunoco Logistics Partners Operations L.P. remains obligated under the
SXL Guarantee pursuant to the terms of the Tenth Supplemental Indenture hereto,
dated as of December 12, 2017.


ARTICLE FOUR
MISCELLANEOUS


Section 4.01. CAPITALIZED TERMS. Terms used herein and not defined herein shall
have the meanings assigned to them in the Indenture.
Section 4.02. EFFECTIVENESS OF SUPPLEMENTAL INDENTURE. This Supplemental
Indenture shall become effective as of the date hereof upon its execution by the
Partnership, Regency Finance, the SXL Guarantor and the Trustee.
Section 4.03. NOTICES. All notices or other communications to the SXL Guarantor
shall be given as provided in the Indenture addressed as follows:
Sunoco Logistics Partners Operations L.P.
8111 Westchester Drive, Suite 600
Dallas, Texas 75225
Attn: Chief Financial Officer


Section 4.04. RATIFICATION OF THE INDENTURE; SUPPLEMENTAL INDENTURE. The
Indenture is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. Upon
the execution and delivery of this Supplemental Indenture by the Partnership,
Regency Finance, the SXL Guarantor and the Trustee, this Supplemental Indenture
shall form a part of the Indenture for all purposes, and the Partnership,
Regency Finance, the SXL Guarantor, the Trustee and every Holder of Notes
heretofore or hereafter authenticated and delivered shall be bound hereby. Any
and all references to the Indenture, whether within the indenture or in any
notice, certificate or other instrument or document, shall be deemed to include
a reference to this Supplemental Indenture (whether or not made), unless the
context shall require otherwise.


5







--------------------------------------------------------------------------------




Section 4.05. GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Section 4.06. THE TRUSTEE. The Trustee shall not be responsible in any manner
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals or statements contained herein, all of
which are made by the Partnership, Regency Finance and the SXL Guarantor, and
the Trustee assumes no responsibility for their correctness.
Section 4.07. SUCCESSORS. All covenants and agreements of the Trustee in this
Supplemental Indenture shall bind its successors and assigns. All covenants and
agreements of the SXL Guarantor in this Supplemental Indenture shall bind its
successors and assigns.
Section 4.08. COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or electronic format
(i.e. “pdf” or “tif”) transmission shall constitute effective execution and
delivery of this Supplemental Indenture as to the parties hereto and may be used
in lieu of the original Supplemental Indenture for all purposes. Signatures of
the parties hereto transmitted by facsimile or electronic format (i.e. “pdf” or
“tif”) shall be deemed to be their original signatures for all purposes.
Section 4.09. EFFECT OF HEADINGS. The Section headings herein are for
convenience only and shall not affect the construction hereof.
Section 4.10.SEVERABILITY. If any provision in this Supplemental Indenture shall
be invalid, illegal or unenforceable, the validity, legality or enforceability
of the remaining provisions of this Supplemental Indenture or the Indentures
shall not in any way be affected or impaired thereby. This Supplemental
Indenture is subject to the provisions of the Trust Indenture Act that are
required to be part of the Indenture and shall, to the extent applicable, be
governed by such provisions. If any provision of this Supplemental Indenture
limits, qualifies or conflicts with another provision hereof which is required
to be included herein by any provisions of the Trust Indenture Act, such
required provision shall control.
[Signature Pages Follow]


6







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplemental
Indenture to be duly executed as of the date first above written.
 
 
PARTNERSHIP:
 
 
 
 
 
 
 
 
ENERGY TRANSFER PARTNERS, L.P.
 
 
 
 
 
 
 
 
By:
Energy Transfer Partners GP, L.P.
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
Energy Transfer Partners, L.L.C.
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Thomas E. Long
 
 
 
Name:
Thomas E. Long
 
 
 
Title:
Chief Financial Officer
 

 
 
REGENCY FINANCE:
 
 
 
 
 
 
 
 
REGENCY ENERGY FINANCE CORP.
 
 
 
 
 
 
 
 
By:
/s/ Thomas E. Long
 
 
 
Name:
Thomas E. Long
 
 
 
Title:
Chief Financial Officer
 

 
 
SXL GUARANTOR:
 
 
 
 
 
 
 
 
SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.
 
 
 
 
 
 
 
 
By:
Sunoco Logistics Partners GP LLC
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Thomas E. Long
 
 
 
Name:
Thomas E. Long
 
 
 
Title:
Chief Financial Officer
 

 
 
TRUSTEE:
 
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
 
 
 
 
 
 
 
 
By:
/s/ John C. Stohlman
 
 
 
Name:
John C. Stohlman
 
 
 
Title:
Vice President
 






